UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 MDU Communications International, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) August 16, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 582828109Page2of 5 pages 1 Names of Reporting Persons Whetstone Capital, LP 2 Check the Appropriate Box if a Member of a Group (a)[ ] (b) [X] 3 SEC Use Only 4 Citizenship or Place of Organization Delaware Number of Shared Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 6 Shared Voting Power 0 7 Sole Dispositive Power 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11 Percent of Class Represented by Amount in Row (9) 5.14%* 12 Type of Reporting Person PN * The percentage reported in row (11) is calculated based upon 5,672,820 shares of Common Stock of the Issuer issued and outstanding on August 14, 2012 (as reflected in its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2012). CUSIP No.582828109Page3 of 5 pages Item 1(a)Name of Issuer:MDU Communications International, Inc. Item 1(b)Address of Issuer's Principal Executive Offices: 60-D Commerce Way Totowa, New Jersey Item 2(a)Name of Person Filing:Whetstone Capital, LP Item 2(b)Address of Principal Business Office or, if none, Residence: 2001 Shawnee Mission Parkway Mission Woods, Kansas 66205 Item 2(c)Citizenship:Whetstone Capital, LP, is a limited partnership formed under Delaware law. Item 2(d)Title of Class of Securities:Common Stock, par value $0.001 per share Item 2(e)CUSIP Number:582828109 Item 3. If this statement is filed pursuant to § § 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [] An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); CUSIP No. 582828109Page4of 5 pages (k) [] Group, in accordance with § 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership (a) Amount beneficially owned: (b) Percent of class: 5.14%* (c)
